Citation Nr: 0725448	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-14 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
dependence.

2.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent disabling from December 13, 2002 to 
December 1, 2004 and as 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

A June 2003 rating decision granted entitlement to service 
connection for PTSD, assigning a 30 percent disability 
rating, effective December 13, 2002.  A notice of 
disagreement was filed in February 2004, with regard to the 
disability rating assigned; a statement of the case was 
issued in March 2004; and, a substantive appeal was received 
in April 2004.  Thereafter, a January 2005 rating decision, 
assigned a 50 percent disability rating, effective December 
2, 2004.  In January 2005, the veteran submitted a notice of 
disagreement with regard to the effective date assigned to 
the 50 percent disability rating.  Thus in April 2005, the RO 
issued a statement of the case with regard to entitlement to 
an earlier effective date for the grant of a 50 percent 
disability rating for service-connected PTSD.  A substantive 
appeal was received in October 2005.  The Board notes that 
the maximum schedular rating was not assigned in the January 
2005 rating decision, nor was the rating assigned for the 
entire appeal period, thus the issues of entitlement to a 
disability rating in excess of 30 percent from December 13, 
2002, to December 1, 2004, and entitlement to a disability 
rating in excess of 50 percent, from December 2, 2004, 
remained in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).  Thus a statement of the case should have been issued 
with regard to the issue of entitlement to a disability 
rating in excess of 30 percent from December 13, 2002, to 
December 1, 2004.  Although a statement of the case was not 
issued with regard to this specific issue, the Board finds 
that the April 2005 statement of the case, and subsequent 
March 2007 supplemental statement of the case, which was 
issued with regard to the claim for an earlier effective date 
for a 50 percent disability rating effectively considered the 
applicable time period from December 13, 2002, to December 1, 
2004.  Thus there has been no harm or prejudice to the 
veteran, and the Board will proceed with a decision on the 
merits.

A March 2005 rating decision denied entitlement to service 
connection for drug and alcohol disabilities.  A notice of 
disagreement was filed in April 2005, a statement of the case 
was issued in July 2005, and a substantive appeal was 
received in October 2005.  

The veteran requested travel Board hearings in his April 2004 
and October 2005 substantive appeals; however, withdrew such 
request in writing in September 2006.


FINDINGS OF FACT

1.  The veteran's alcohol and drug abuse is the result of 
willful misconduct, and was not caused by his service-
connected PTSD.

2.  During the entire period covered by the appeal, the 
veteran's PTSD has been productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as panic attacks more than once a week; 
impaired judgment; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships; but not manifested by suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; and, neglect of personal 
appearance and hygiene. 


CONCLUSIONS OF LAW

1.  Drug and alcohol dependence is not caused by his service-
connected PTSD, and is due to the veteran's willful 
misconduct.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.301, 3.303, 3.304, 3.310 (2006).

2.  The schedular criteria for a rating of 50 percent (but no 
higher) for PTSD have been met, effective from December 13, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2006). 

3.  The criteria for entitlement to assignment of a 
disability evaluation in excess of 50 percent for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in April 2004 
and February 2005, with regard to the service connection 
claim.  The letters predated the March 2005 rating decision.  
See id.  With regard to the veteran's claim for an increased 
disability rating, a VCAA letter was issued to the veteran in 
May 2003.  The letter predated the June 2003 rating decision.  
See id.  Collectively, the VCAA letters notified the veteran 
of what information and evidence is needed to substantiate 
his claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal also involves an increased rating issue, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection and the claim 
for an increased rating, but there has been no notice of the 
types of evidence necessary to establish a disability rating 
as it pertains to the service connection issue, nor the type 
of evidence necessary to establish an effective date, as it 
pertains to the increased rating issue.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO furnished the veteran 
VCAA letters which advised him of the evidence necessary to 
support his service connection and increased rating claims.  
As will be discussed in more detail below, the Board has 
determined that a higher rating is warranted for the 
veteran's service-connected PTSD for the period December 2002 
to December 2004.  Therefore, any notice deficiency 
constitutes harmless error (see Bernard, supra), as section 
5103(a) notice provisions have been satisfied, and if the 
veteran so chooses, he will have an opportunity to initiate 
the appellate process again should he disagree with the 
effective date assigned to the award.  Then, more detailed 
obligations arise, the requirements of which are set forth in 
sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489.  
Otherwise, since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot, and since a disability rating in excess of 50 
percent is not warranted, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, post-service VA medical 
records, and private treatment records from Starlite Village 
Hospital.  There is no indication of relevant, outstanding 
records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examination 
reports dated in June 2003 and December 2004 pertaining to 
his PTSD.  The examination reports obtained are thorough and 
contain sufficient information to decide the increased 
disability claim on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  This includes any 
increase in disability (aggravation) that is proximately due 
to or the result of a service connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:  
  
(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

The veteran has not specifically claimed entitlement to drug 
and alcohol disability as directly due to service.  Moreover, 
any such claim of direct service connection is precluded by 
law as any abuse of alcohol and drugs in service constitutes 
willful misconduct under VA regulation.  See 38 U.S.C.A. § 
105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The basis of his claim 
is that his drug and alcohol disability is secondary to his 
service-connected PTSD.  

A June 2003 VA PTSD evaluation reflects the veteran's report 
that he sought treatment for substance abuse in 1989.  A 
December 2004 VA PTSD evaluation reflects the veteran's 
report that he had been a recovered substance abuser since 
1989, and had a two week relapse in 1997.

Private medical records are on file from Starlite Village 
Recovery which reflect that the veteran underwent treatment 
for drug and alcohol addiction in 1998.  Such records reflect 
that he was admitted in May 1998 for cocaine, alcohol and 
benzodiazepine intoxication, dependence and withdrawal.  His 
chief complaint was IV cocaine addiction.  It was also noted 
that he had been seeing a psychiatrist for depression and 
anxiety.  Axis I diagnoses rendered were cocaine 
addiction/withdrawal; alcohol addiction/withdrawal; 
benzodiazepine addiction/withdrawal; Klonopin/Paxil use; and, 
major depressive disorder, single episode, moderate, with 
some anxiety features.  Treatment records and evaluations 
reflect that the veteran began drinking alcohol as a child 
into his teens, and purportedly used a variety of drugs 
during and for many years after separation from service.  A 
June 1998 Report of Psychological Evaluation reflects that he 
underwent multiple psychological tests and a diagnostic 
interview, and the examiner diagnosed cocaine dependence; 
alcohol dependence; polysubstance dependence; and, major 
depressive disorder, single episode, moderate with some 
anxiety features.  Treatment records do not reflect a 
diagnosis of PTSD.

VA outpatient treatment records reflect an initial diagnosis 
of PTSD in December 2002, due to the veteran's period of 
service, and service connection for PTSD was granted, 
effective December 2002.  Thus, such diagnosis was rendered 
subsequent to his alcohol and drug abuse.  The veteran 
contends that such alcohol and drug abuse is due to his PTSD; 
however, as detailed above, the veteran has reported seeking 
treatment for his drug and alcohol abuse as early as 1989, 
and such treatment for drug and alcohol abuse is documented 
in the 1998 private treatment records.  Moreover, a mental 
status examination and evaluation conducted in 1998, did not 
reveal a diagnosis of PTSD.  As noted, the diagnosis rendered 
was major depressive disorder.  Thus, the record does not 
show by clear medical evidence that the veteran's alcohol and 
drug abuse disability is secondary to or caused by his 
service-connected PTSD, as any such disability pre-existed 
any diagnosis of PTSD.  

In short, the provisions discussed above clearly preclude the 
granting of benefits for disabilities which result from the 
veteran's abuse of drugs and alcohol, regardless of whether 
such abuse originated in service.  Where a claim is for a 
benefit not provided by law, it is properly denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the 
veteran has failed to adequately establish that his alcohol 
and drug abuse disability is secondary to or caused by his 
PTSD, service connection under a secondary theory of 
entitlement is not warranted.  Consequently, the benefits 
requested cannot be granted.

III.  Increased Disability Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO rated the veteran's service-connected PTSD under the 
provisions of Diagnostic Code 9411.  The provisions of 
Diagnostic Code 9411 provide that an evaluation of 30 percent 
is warranted for anxiety disorder with occupational and 
social impairment with occasional decreased in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often, chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The Global Assessment Functioning score is a scale from 0 to 
100, reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 
4.130.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

In October, November and December 2002, VA outpatient 
treatment records reflect an ongoing multi-session 
psychological screening evaluation for PTSD.  At the final 
session, the veteran reported that out of nine major life 
functioning areas his opinion is that his life has been 
negatively impacted in all nine.  He reported five marriages, 
alienation from his son, lost job due to personality 
conflicts (issues with confrontive anger), and that such 
issues are not unusual for him.  He reported serious sleep 
problems, and indicated that he never seemed rested during 
the day.  He denied taking any medications for mental or 
psychological reasons.  The examiner's overall impression was 
that he had PTSD, mild to moderate severity, along with 
significant insomnia, and somatic problems.  The diagnosis 
was PTSD, and the veteran's GAF score was 60.

In June 2003, the veteran underwent a VA examination.  It was 
noted that he had three jobs in the past year, in the 
electrical construction field, and was laid off from two of 
the jobs.  He reported being re-employed since October 2002.  
He stated that he was divorced and lived alone.  He indicated 
that he had been married five times since 1971, and had a 
strained relationship with his one child.  He reported 
participating in outdoor solitary activities such as working 
in the yard, gardens, and wood working.  He reported that he 
attempted suicide by overdose in 1973, after his first 
marriage ended; but that he had made no further attempts.  On 
mental status examination, there was no impairment of thought 
process or communication.  The veteran reported having 
experienced periods where he felt people were out to get him, 
but denied any hallucinations.  His eye contact, interaction 
in session and behavior was appropriate.  He had some 
suicidal or homicidal thoughts but no plans.  He related that 
he attended Alcoholics Anonymous (AA) meetings when he had 
thoughts.  His ability to maintain personal hygiene and other 
basic activities of daily living was deemed adequate.  He was 
fully oriented to person, place and time.  Memory loss or 
impairment was age appropriate.  No obsessive or ritualistic 
behavior that interfered with routine activities was 
reported.  His rate and flow of speech was logical, goal 
directed, with some nervous laughter.  He reported panic 
attacks in 1995 when he thought he was having a heart attack, 
and stated it was stress.  His mood was described as 
melancholy and depressed most of the time, and his affect was 
mood congruent except for frequent nervous laughter.  He 
reported that he flew off the handle occasionally because of 
'pet peeves' related to things other people do, especially in 
his work environment.  He reported waking two to three times 
per night, and noted that he sometimes had difficulty 
returning to sleep.  He reported that two or three times per 
month he had nightmares related to things that occurred in 
Vietnam, and that he might toss and turn and lose sleep, 
resulting in his being very tired the next day.  The examiner 
opined that the veteran met the criteria for PTSD as he often 
had thoughts of Vietnam that he tried to get out of his mind, 
sometimes triggered by 'strange people' that he did not know, 
fear, loud noises, and edginess when he hears helicopters.  
With regard to relationship problems, he indicated that he 
avoided crowds; had few, if any, friends; was depressed; 
avoided confrontations with anti-war protestors; startled 
easily; and was hypervigilant.  The examiner categorized the 
severity of the veteran's symptoms as moderate-to-severe.  
She diagnosed chronic PTSD, and assigned a GAF score of 55.  
She noted that the veteran has a history of chronic 
difficulty in close relationships, alienation from his only 
child, and difficulty working in close contact with people.  
She indicated that in his job as an electrical contractor, 
the veteran was able to minimize his direct contact with 
people he was uncomfortable with, and had thus been able to 
maintain employment, albeit at multiple jobs with frequent 
problems interacting at close range with others.

A July 2003 outpatient treatment record reflects the 
veteran's report of being under stress as he lost his job due 
to problems in interactions with his boss and due to 
environmental factors that reminded him of Vietnam.  He 
reported that his sleep was erratic.  He was alert and 
oriented times three in no acute distress.  His mood was 
slightly anxious with congruent affect.  He was not 
psychotic, suicidal or agitated.

An October 2003 psychotherapy evaluation reflects the 
veteran's reports of a stable relationship with a woman, but 
a conflictual relationship with his ex-wife and son.  He 
reported being unemployed.  He related that in July, he had 
been asked to fix an electrical problem by his boss and he 
"lost it."  He became very anxious, yelled at his boss, and 
walked off the job.  He reported that it reminded him of 
being in Vietnam.

A December 2003 outpatient treatment record reflects the 
veteran's reports of being irritable, angry, sensitive to 
criticism, and feeling discomfort due to anxiety.  He 
reported being jobless since November third.  He indicated 
that his sleep was fair.  He related that his girlfriend was 
at times critical and supportive.  On mental status 
examination, he was friendly and cooperative.  His speech was 
logical, well organized and goal directed.  His mood and 
affect was depressed, anxious, and appropriate.  Psychomotor 
productivity was within normal limits.  Thought processes 
were grossly intact on interview.  There was no report or 
observation of hallucinations or delusions.  He was oriented 
times three.  Attention and concentration were fair.  He 
reported some memory impairment, but was good with recent and 
remote memory.  He was not suicidal and made no statements 
about harming himself or others.  Judgment and insight were 
fair.

A March 2004 individual evaluation reflects that the veteran 
remained angry and irritable but did his best to control his 
anger.  He reported intermittent insomnia, and irritability 
on the road.  His nightmares and intrusive thoughts were 
noted to persist, as well as difficulty concentrating.  He 
reported being unable to find a job, and that he had gone 
through difficult times financially.  He also noted that his 
girlfriend was sometimes critical and at times supportive.  
On mental status examination, he was friendly and 
cooperative.  His speech was logical, well organized and goal 
directed.  His mood and affect was anxious and appropriate.  
Psychomotor productivity was within normal limits.  Thought 
processes were grossly intact on interview.  There was no 
report or observation of hallucinations or delusions.  He was 
oriented times three.  Attention and concentration were fair.  
Memory function was within normal limits on interview.  He 
was not suicidal and made no statements about harming himself 
or others.  Judgment and insight was fair.

A May 2004 outpatient treatment record reflects an 
unscheduled individual session to discuss difficulties at 
work due to difficulty getting along with coworkers and 
employees.  The veteran also reported sleep difficulties with 
nightmares which he attributes to work stress.

In July 2004, the veteran reported improvement in his 
symptoms, and feeling less irritable.  On mental status 
examination, he was friendly and cooperative.  His speech was 
logical, well organized and goal directed.  His mood and 
affect was improved and euthymic.  Psychomotor productivity 
was within normal limits.  Thought processes were grossly 
intact on interview.  There was no report or observation of 
hallucinations or delusions.  He was oriented times three.  
Attention and concentration were fair.  He reported some 
memory impairment, but was good with recent and remote 
memory.  He was not suicidal and made no statements about 
harming himself or others.  Judgment and insight was fair.

In December 2004, the veteran underwent another VA 
examination.  Review of medical records indicates that he had 
attended PCT treatment program since his last evaluation, 
although he had just returned to work and was unable to make 
daytime meetings.  It was noted that the veteran had 
completed the "holding" group for support and then 
completed the trauma memory group.  The veteran denied any 
hospitalizations.  He complained about sleep problems 
approximately three times per week.  He reported that he had 
no problems falling asleep, but that he woke up at least one 
time every night, and has difficulty returning to sleep three 
times per week.  He reported that his symptoms had improved 
with medications.  He reported daily anxiety, with  symptoms 
of chest tightness, an inability to focus, and spots in 
memory.  He reported feeling stressed and irritable with 
people at work and in relationships.  He indicated that he 
was quick to anger, and reported road rage episodes.  He 
reported recently becoming verbally loud at work.  He 
reported nightmares approximately two or three times per 
week, resulting in shortness of breath, and difficulty waking 
himself out of the dream.  He reported ongoing memory 
problems that had worsened over the years.  He reported a 
depressed mood, and a worsening mood in the past 2 weeks due 
to financial stress.  He denied any legal problems.  He 
reported that he had not missed any time from his current 
job, except to attend scheduled medical appointments.  He 
reported having few friends, and engaging in few activities.  
He noted that he had been married and divorced six times, and 
had been involved with a woman for the previous five years 
and they plan on marrying in a few months.  He indicated that 
he saw his 14 year old son six times per year.  He reported 
enjoying doing yard work and home repairs, as well as 
woodworking.  With regard to substance abuse, he reported 
being in recovery since 1989, with a two week relapse in 
1997.  He indicated that he attended AA meetings four times 
per week, and chaired one the groups.  He stated that he was 
in regular contact with his sponsor.  He reported a history 
of assaultiveness including a 1971 domestic violence charge.  
He reported a history of a suicide attempt in 1971.  He 
indicated that he had been employed full-time as a master 
electrician since April 2004, and that he supervised two 
workers directly, and scheduled six others.  He reported few 
social activities outside of those with his girlfriend, but 
reported enjoying going to museums, concerts and holiday 
events with her.  

On mental status examination, there was no impairment of 
thought process or communication; no auditory and visual 
hallucinations; no delusional content; interaction was 
appropriate; eye contact was good; and, he laughed easily on 
several occasions.  The veteran reported some vague thoughts 
of suicidal ideation when he felt hopeless, but denied any 
plan or intention.  He denied homicidal ideation.  He was 
appropriately dressed and groomed, and was fully oriented.  
He had subjective memory problems and gave as an example of 
forgetting to return important phone calls, having a number 
of incomplete projects, and forgetting appointments.  He 
denied obsessive or ritualistic behavior.  His rate and flow 
of speech was within normal limits and content was goal 
directed.  He reported having a panic attack before he quit 
his last job in July 2003, and reported panic attacks in 1996 
and 1997 when his last marriage ended.  He reported depressed 
mood, which had been at worst a 7 on a 10-point scale.  He 
related that his mood was worse due to stress over the last 
few weeks.  There was no finding of impaired impulse control.  
The examiner's assessment was that the veteran had nightmares 
two to three times per week, and intrusive thoughts daily 
where he would attempt to push them aside and get them out of 
his mind.  She noted that the veteran used work to avoid his 
thoughts and feelings, and had feelings of detachment and 
estrangement from others.  She related that the veteran 
appeared to have somewhat of a restricted range of affect.  
She noted that the veteran had poor sleep, difficulty with 
anger, and hypervigilance.  She diagnosed PTSD with depressed 
mood, and assigned a GAF score of 50.  She opined that the 
veteran's psychosocial functioning had improved, in that that 
he was working full-time and was in a five-year relationship 
planning to marry.  She noted that the veteran had some 
social interactions with his girlfriend and was active with 
AA, but that he had no friends outside of AA.  She concluded 
that the veteran had most likely benefited from the extensive 
treatment that he had through the PCT program and reported 
that he tended to apply the things that he learned in that 
program when symptoms arose.  She concluded that the 
veteran's prognosis was poor given the chronic nature of 
PTSD.

A June 2005 outpatient treatment record reflects the 
veteran's reports of reacting out of proportion to the 
situation during several incidents at work.  His rate and 
volume of speech was normal, and his mood was mildly 
depressed.  His affect was appropriate.  His behavior was 
cooperative and pleasant.  His eye contact was good.  His 
psychomotor productivity was normal.  His thought process was 
coherent, logical and goal directed.  He did not appear to 
have any auditory and visual hallucinations nor express any 
delusional thinking.  He was alert and oriented to name, 
place and date.  His intellectual function was average.  His 
insight and judgment was fair.  He did not make any 
statements about wanting to hurt himself or others.  The 
diagnostic impression was PTSD with increase work stress.

An October 2005 treatment record reflects ongoing 
irritability at work, but that the veteran was able to get 
away from anger provoking situations.  On mental status 
examination, he was friendly and cooperative.  His speech was 
coherent and goal directed.  His mood and affect was euthymic 
and appropriate.  Psychomotor productivity was within normal 
limits.  Thought processes were grossly intact on interview.  
There was no report or observation of hallucinations or 
delusions.  He was oriented times three.  Attention and 
concentration were fair.  He reported some memory impairment, 
but was good with recent and remote memory.  He was not 
suicidal and made no statements about harming himself or 
others.  Judgment and insight were fair.

An August 2006 treatment record reflects that the veteran had 
a situation at work due to his anger and hostility resulting 
in his suspension.  He was noted to get instantly mad when he 
felt someone did not follow the rules.  He denied getting 
into physical fights.  Upon mental status examination, the 
examiner diagnosed PTSD, aggressive behavior causing 
suspension at work, and assigned a GAF score of 50.

An October 2006 treatment record reflects that after his 
August visit he began taking Seroquel which had helped.  He 
reported not being as angry or impulsive, and was able to 
control his outbursts.  He admitted to being uncomfortable 
physically with his new job, and could have avoided this if 
he had not been so rigid and strict about standards of work.  
Upon mental status examination, the examiner diagnosed PTSD, 
aggressive behavior resolved, and assigned a GAF score of 50.

       Evaluation Prior to December 2, 2004

Upon review of the objective findings and subjective 
complaints of record, it is clear that the veteran's PTSD 
results in significant impairment of both occupational and 
social functioning.  As detailed hereinabove, the veteran 
initially underwent VA multi-session psychological screening 
evaluation for PTSD.  Such clinical records reflect the 
veteran's subjective complaints related to his PTSD; however, 
the records do not contain sufficient objective findings to 
assess the severity of his PTSD at that time.  The examiner 
assigned a GAF score of 60 which denotes moderate symptoms of 
PTSD.  Approximately six months later, the veteran underwent 
a June 2003 VA examination; the result of which the RO 
assigned an initial 30 percent disability rating to his PTSD.  
While he was employed at the time of the examination, he 
alluded to problems in his work environment.  He also 
reported sleep problems, nightmares, avoiding crowds, startle 
response, and hypervigilance.  The examiner noted the 
veteran's history of chronic difficulty in close 
relationships, including in his personal life and work 
environment.  The examiner assigned a GAF score of 55 which 
again denoted moderate symptoms.  

Upon review of the VA outpatient treatment records on file 
subsequent to the June 2003 VA examination, it is clear that 
his PTSD appeared to worsen due to conflicts at work, and the 
veteran appeared irritable and angry during individual 
evaluations.  From approximately July 2003 through May 2004, 
mental status examinations revealed that his mood, while 
appropriate, was depressed and anxious.  He also reported 
intermittent insomnia, nightmares, and intrusive thoughts.  
The veteran's mood appeared to have improved by July 2004, 
and he was feeling less irritable

As detailed hereinabove, the veteran underwent a VA 
examination on December 2, 2004, and based on the examiner's 
findings the RO granted a 50 percent disability rating 
effective December 2, 2004.  At that time the examiner 
assigned a GAF score of 50 which was indicative of serious 
symptoms, as opposed to moderate symptoms. 

Upon review of the objective findings of record, however, it 
appears that the symptomatology related to his PTSD appeared 
essentially unchanged from December 2002 to December 2004.  
The December 2004 VA examination contains more details 
concerning the veteran's subjective complaints, and objective 
findings of the examiner, but such findings are consistent 
with complaints and observations detailed in VA outpatient 
treatment records from July 2003 through December 2004.  
Moreover, it appears that as of the December 2004 VA 
examination some of his symptoms in which he had complained 
of in recent months had improved with medication and 
participation in group and individual therapy.  

When considered in view of the reasonable doubt provisions of 
38 U.S.C.A. § 5107(b), the evidence leads the Board to 
conclude that the disability picture resulting from the PTSD 
approximates occupational and social impairment with 
deficiencies with reduced reliability and productivity so as 
to warrant a 50 percent disability rating from December 13, 
2002, the date of the veteran's initial claim of service 
connection.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
Board acknowledges that not all of the criteria for a 50 
percent rating were met during this two year period; however, 
as noted earlier, the listed criteria are examples of the 
types and degree of the symptoms.  

       Entitlement to an Evaluation in Excess of 50 Percent

After reviewing the entire evidence of record, to include the 
entirety of the VA outpatient treatment records on file, the 
Board is compelled to find that a disability rating in excess 
of 50 percent is not warranted.  The veteran's PTSD is 
essentially manifested by insomnia, anxiety, irritability, 
anger, nightmares, and some social detachment.  Nevertheless, 
the December 2004 VA examination report, along with VA 
outpatient records, do not reveal occupational and social 
impairment with deficiencies in most areas due to PTSD 
symptoms listed in the schedular criteria for a 70 percent 
rating (outlined above).  Although the veteran reports that 
he attempted suicide many years ago, he does not exhibit any 
current suicidal ideation.  There have been no demonstrated 
obsessional rituals which interfere with his routine 
activities; his speech is not intermittently illogical, 
obscure, or irrelevant; there has been no demonstrated near-
continuous panic or depression to a degree affecting his 
ability to function independently, appropriately and 
effectively; there is no indication of spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships.  The evidence of record reflects that the 
veteran has difficulty in his work environment, wherein he 
becomes irritable and angry, and lashes out, but the evidence 
does not reflect any violence as a result of such anger.  
Moreover, he has continued to work in a full-time capacity, 
which includes some supervision of others.  The demonstrated 
symptomatology consistently reflects that the veteran's PTSD 
is manifested by moderate to severe difficulty in social and 
occupational functioning.  Indeed, the veteran has 
consistently been fully oriented and was able to establish 
rapport with examiners.  He does report detachment and 
estrangement from people, including his son, but has recently 
married and enjoys extracurricular activities with his 
spouse.  The December 2004 VA examiner opined that the 
veteran's psychosocial functioning had improved, and 
subsequent VA outpatient treatment records do reflect 
problems related to his employment, but an October 2006 VA 
outpatient treatment record reflects that medication was 
helping him control his outbursts.  In consideration of the 
subjective and objective symptomatology of record, the 
veteran's PTSD is not indicative of occupational and social 
impairment rising to the level required for a 70 percent 
disability rating under the rating criteria.

The Board acknowledges that the December 2004 VA examiner 
assigned a GAF score of 50, and an August 2006 treatment 
record also reflects a GAF score of 50.  Such score is 
indicative of serious symptoms.  While acknowledging that the 
veteran's PTSD appears worse at times, due to his employment 
and financial stresses, consideration of the observations and 
examinations of the veteran fully support a finding that the 
criteria for a rating in excess of the current 50 percent 
disability rating are not met.  Moreover, the Board notes 
that a GAF score reflects merely an examiner's opinion of 
functioning levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  Nevertheless, it is noted that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  
In the Board's view, the demonstrated symptomatology does not 
reflect any such difficulties, other than moderate findings.  
Thus, the objective characteristics described do not meet the 
criteria for a 70 percent disability rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations, have also been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that his service-connected PTSD has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  While acknowledging that the veteran 
experiences anger and irritability as a result of incidents 
that occur at work, the objective evidence reflects that he 
is employed in a full-time capacity, and even works in a 
supervisory capacity.  The evidence also does not show any 
hospitalizations due to his PTSD.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards. In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board finds the overall symptomatology associated with 
the service-connected disability is fully contemplated by a 
50 percent disability rating.  As to the issue presented on 
appeal, the Board finds that there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for drug and alcohol 
disability is denied.

Entitlement to an initial 50 percent disability rating for 
PTSD granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.



____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


